240 F.2d 349
Geraldo Lopez VICTORIA, Libelant-Appellant,v.LUCKENBACH STEAMSHIP COMPANY, Inc., Respondent-Appellee.
No. 114.
Docket 24252.
United States Court of Appeals Second Circuit.
Argued January 9, 1957.
Decided January 22, 1957.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Geraldo Lopez Victoria appeals from dismissal of his libel, D.C.S.D.N.Y., 141 F.Supp. 149, to recover maintenance and cure for injuries sustained while in the service of Luckenbach Steamship Company, Inc., as a merchant seaman. Affirmed.
Murray A. Miller, New York City, for libelant-appellant.
William M. Kimball, of Burlingham, Hupper & Kennedy, New York City, for respondent-appellee.
Before CLARK, Chief Judge, and LUMBARD, and WATERMAN, Circuit Judges.
PER CURIAM.


1
On convincing evidence Judge Weinfeld has found that the injuries for which this merchant seaman seeks maintenance and cure were caused directly and solely by his drunkenness initiated on shore leave, and, holding it immaterial whether the actual injuries occurred on shore or on libelant's return to his ship, has held an award barred under Barlow v. Pan Atlantic S.S.Corp., 2 Cir., 101 F.2d 697. We agree with this holding and with the judge's careful analysis to conclude that other authorities cited to him had not weakened the authority of that case. We therefore affirm on his opinion, D.C.S.D.N. Y., 141 F.Supp. 149.